       Case 2:20-cv-01456-JCM-BNW Document 18
                                           19 Filed 11/16/20
                                                    12/11/20 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
 2   Nevada Bar No. 7374
     DANIELLE A. KOLKOSKI, ESQ.
 3   Nevada Bar No. 8506
     LITCHFIELD CAVO LLP
 4   3993 Howard Hughes Parkway, Suite 100
     Las Vegas, Nevada 89169
 5
     Telephone: (702) 949-3100
 6   Facsimile: (702) 916-1776
     hayes@litchfieldcavo.com
 7   kolkoski@litchfieldcavo.com
     Attorneys for Defendant,
 8   James River Insurance Company
 9
                               UNITED STAES DISTRICT COURT
10                        DISTRICT OF NEVADA – SOUTHERN DIVISION

11    CESAR VIAMONTES SABINA, an individual;            CASE NO.: 2:20-cv-01456-JCM-BNW
12                         Plaintiff,
      v.                                                STIPULATION AND ORDER FOR
13
                                                        DISMISSAL WITH PREJUDICE
14    JAMES RIVER INSURANCE COMPANY,
      RASIER LLC; DOES I through X; and ROE
15    CORPORATIONS XI - XX,
16                         Defendants.
17

18

19

20

21

22

23

24          IT IS HEREBY STIPULATED AND AGREED by and between PLAINTIFF CESAR
25   VIAMONTES SABINA (“Plaintiff”), through his attorney, the Law Office of Gina M. Corena and
26   DEFENDANT JAMES RIVER INSURANCE COMPANY, by and through its attorneys of record,
27   the law firm of Litchfield Cavo LLP, and RASIER LLC, by and through its attorneys of record, the
28   law firm of Wood, Smith, Henning & Berman LLP, that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),
                                                    1
       Case 2:20-cv-01456-JCM-BNW Document 18
                                           19 Filed 11/16/20
                                                    12/11/20 Page 2 of 3




 1   that the Complaint filed by Plaintiff in this case and each and every cause of action therein, shall be

 2   dismissed with prejudice, with each party to bear its own attorney’s fees and costs.

 3
      Dated: November 13, 2020                    LITCHFIELD CAVO LLP
 4
                                                  By:      /s/ Griffith H. Hayes, Esq.
 5                                                      GRIFFITH H. HAYES, ESQ.
                                                        Nevada Bar No. 7374
 6
                                                        DANIELLE A. KOLKOSKI, ESQ.
 7                                                      Nevada Bar No. 8506
                                                        3993 Howard Hughes Parkway, Suite 100
 8                                                      Las Vegas, Nevada 89169
                                                        T: (702) 949-3100/F: (702) 916-1776
 9                                                      hayes@litchfieldcavo.com
10                                                      kolkoski@litchfieldcavo.com
                                                        Attorneys for Defendant,
11                                                      James River Insurance Company

12

13

14
      Dated: November 13, 2020                    LAW OFFICE OF GINA M. CORENA
15
                                                  By:     /s/Mahna Pourshaban, Esq.
16                                                      Gina M. Corena, Esq.
                                                        Nevada Bar No. 10330
17                                                      Mahna Pourshaban, Esq.
                                                        Nevada Bar No. 13743
18                                                      300 S. Fourth Street, Suite 1250
                                                        Las Vegas, NV 89101
19                                                      T: (702) 680-1111
                                                        F: (888) 987-6507
20                                                      gina@lawofficecorena.com
                                                        mahna@lawofficecorena.com
21                                                      Attorneys for Plaintiff, Cesar Viamontes Sabina

22

23

24

25

26
27

28
                                                        2
       Case 2:20-cv-01456-JCM-BNW Document 18
                                           19 Filed 11/16/20
                                                    12/11/20 Page 3 of 3




 1    Dated: November 13, 2020                   WOOD, SMITH, HENNING & BERMAN LLP
 2                                               By:     /s/ Analise N. Tilton, Esq.
                                                       Janice M. Michaels, Esq.
 3                                                     Nevada Bar No. 6062
                                                       Analise N. Tilton, Esq.
 4                                                     Nevada Bar No. 13185
                                                       Betty J. Foley
 5                                                     Nevada Bar No. 14517
                                                       2881 Business Park Court, Suite 200
 6                                                     Las Vegas, NV 89128-9020
                                                       Attorneys for Defendant, Rasier, LLC
 7

 8
                                                  ORDER
 9
            Based upon the Stipulation of the parties, the Court having reviewed all pleadings and papers
10
     on file herein and good cause appearing:
11
            IT IS HEREBY ORDERED that that the Complaint filed by Plaintiff and each and every
12
     cause of action therein, shall be dismissed with prejudice. Plaintiff and Defendants will each bear
13
     their own fees and costs.
14
            IT IS SO ORDERED.
15

16
                  December
            DATED this ___ day11,
                              of 2020.                     , 2020.
17

18

19
                                         UNITED
                                         UNITED STATES DISTRICTCOURT
                                                STATES DISTRICT JUDGEMAGISTRATE
20

21

22

23

24

25

26
27

28
                                                       3
